         Case 3:19-cv-00436-SDD-SDJ            Document 43   09/24/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



CHEM CARRIERS, L.L.C.                                                  CIVIL ACTION

VERSUS                                                                 19-436-SDD-SDJ

L. ENERGY INTERNATIONAL, LLC


                                              RULING

        This matter is before the Court on the Motion to Dismiss1 filed by Defendant, L.

Energy International, LLC (“Defendant”). Chem Carriers, L.L.C. (“Plaintiff”) has filed an

Opposition2 to this motion.3 For the reasons which follow, the Court finds that it lacks

personal jurisdiction over Defendant, and the Rule 12(b)(2) motion will be granted.

I.      BACKGROUND

        The facts alleged by the parties are as follows. Defendant is a “fuel wholesaler and

trader, and its business is buying and selling fuel in and near the Texas Gulf Coast for

sale in Texas and Mexico.”4 Plaintiff is a company specializing in transportation services.5

Plaintiff and Defendant entered into a contract on December 18, 2018, wherein the parties

agreed that Plaintiff would transport Ultra Low Sulfur Diesel from Corpus Christi, Texas

to Harlingen/Brownsville, Texas.6 Both parties argue that the other party did not perform

as agreed under the contract: Plaintiff contends that Defendant did not pay for services



1
  Rec. Doc. No. 12.
2
  Rec. Doc. No. 20.
3
  Rec. Doc. No. 12.
4
  Rec. Doc. 12-1 p. 5-6.
5
  See Rec. Doc. 20-1 p. 1.
6
  Rec. Doc. 12-1 p. 5; Rec. Doc. 20-1 p. 1.
59105

                                                                                  Page 1 of 5
         Case 3:19-cv-00436-SDD-SDJ                Document 43         09/24/20 Page 2 of 5




rendered between March 2, 2019 and May 21, 2019,7 whereas Defendant contends that

Plaintiff’s performance was deficient, specifically regarding the frequency and quality of

transportation services.8

         Plaintiff filed a breach of contract claim against Defendant on July 3, 2019.9

Defendant filed the present Motion to Dismiss under Rule 12(b)(2) on October 30, 2019;

afterward, Defendant filed an Answer and asserted a counterclaim against Plaintiff on

July 27, 2020.10 Plaintiff filed a First Amended Complaint on May 6, 2020.11 The Court

now turns to Defendant’s Motion to Dismiss.

II.     LAW AND ANALYSIS

        A. Rule 12(b)(2)

        When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the court's jurisdiction over the

nonresident.12 When a district court rules on a motion to dismiss without an evidentiary

hearing, the plaintiff need only present a prima facie case of personal jurisdiction.13 At

this stage, uncontroverted allegations in the complaint must be taken as true, and conflicts

between the parties' affidavits must be resolved in the plaintiff’s favor.14 To aid resolution

of the jurisdictional issue, a court “may receive interrogatories, depositions or any



7
  Rec. Doc. 20-1 p. 1.
8
  Rec. Doc. 12-1 p. 7.
9
  Rec. Doc. 1.
10
   Rec. Doc. 24.
11
   Rec. Doc. 32.
12
   Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir.1985); Brown v. Flowers Indus., Inc., 688 F.2d 328,
332 (5th Cir.1982), cert. den., 450 U.S. 1023, 103 S.Ct. 1275, 75 L.Ed.2d 496 (1983).
13
   Trinity Indus., Inc. v. Myers & Assoc., Ltd., 41 F.3d 229, 230–31 (5th Cir.1995) (citing Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 472–73 [1985], and Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773 (5th
Cir.1986), cert. den., 481 U.S. 1015 (1987).
14
   D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
59105

                                                                                                 Page 2 of 5
         Case 3:19-cv-00436-SDD-SDJ                 Document 43         09/24/20 Page 3 of 5




combination of the recognized methods of discovery . . . But even if the court receives

discovery materials, unless there is a full and fair hearing, it should not act as a fact finder

and must construe all disputed facts in the plaintiff's favor and consider them along with

the undisputed facts.”15

        B. Jurisdictional Discovery

        In opposing Defendant’s motion, Plaintiff does not argue a prima facie case of

personal jurisdiction. Rather, Plaintiff requests the opportunity for discovery to determine

the extent of Defendant’s contacts. “When a party seeks jurisdictional discovery, the Court

has discretion as to the type and amount of discovery to permit.”16 “Discovery on matters

of personal jurisdiction . . . need not be permitted unless the motion to dismiss raises

issues of fact.”17 But a party seeking jurisdictional discovery cannot escape their burden

of demonstrating a prima facie case for personal jurisdiction:

                [T]he movant must make a “preliminary showing of
                jurisdiction” which includes “factual allegations that show with
                reasonable particularity the possible existence of [personal
                jurisdiction].”18

Plaintiff’s failure to provide a prima facie showing of personal jurisdiction renders the

Court unable to determine the appropriateness of limited jurisdictional discovery. While

Defendant provides extensive argument that the Court lacks both specific and general



15
   Walk Haydel & Assoc., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (holding that
a district court erred in requiring a plaintiff to establish more than a prima facie case even after a limited
pretrial evidentiary hearing) (internal citations and quotations omitted).
16
   Sinclair v. StudioCanal, S.A., 709 F.Supp. 2d. 496, 510 (E.D. La. 2010) (citing Walk Haydel, 517 F.3d at
241).
17
   Kelly v. Syria Shell Petroleum Development B.V., 213 F.3d 841, 855 (5th Cir. 2000) (quoting Wyatt v.
Kaplan, 686 F.2d 276, 284 (5th Cir. 1982)).
18
   Head v. Las Vegas Sands, LLC, 298 F.Supp. 3d 963, 967 (S.D. Tex. 2018) (quoting Fiduciary Network,
LLC v. Buehler, 2015 WL 2165953 at *4 (N.D. Tex. 2015)). See also Evergreen Media Holdings, LLC v.
Safran Co., 68 F.Supp. 3d 664, 685 (S.D. Tex. 2014).
59105

                                                                                                  Page 3 of 5
         Case 3:19-cv-00436-SDD-SDJ          Document 43       09/24/20 Page 4 of 5




personal jurisdiction, in addition to a lack of consent to jurisdiction,19 Plaintiff does not

provide any argument. Specifically, Plaintiff’s sole argument is a tenuous analysis of

Defendant’s decision to acquire a certificate of authority under LA. REV. STAT. 12:1342,

which at best indicates the possibility that Defendant has perhaps transacted some

business in Louisiana.20 Moreover, while Defendant submits the Affidavit of Steve

McNear, Defendant’s sole member, and the Charter Agreement for the Court’s

consideration,21 Plaintiff only re-submits the Charter Agreement,22 and there is no other

information in the record from which the Court can deduce a conclusion as to whether

there is personal jurisdiction over Defendant. Plaintiff cannot simply request jurisdictional

discovery without first providing the Court with a “preliminary showing of jurisdiction,”

which Plaintiff has failed to do. Consequently, Plaintiff’s request for jurisdictional discovery

is DENIED.

        C. Alternative Request to Transfer

        Plaintiff requests in the alternative that the present case be transferred to the

United States District Court for the Southern District of Texas.23 Defendant does not argue

that the Court ought to dismiss rather than transfer the case to the Southern District of

Texas.24 Plaintiff argues that Defendant is a Limited Liability Company organized under

the laws of Texas with its principal place of business in Houston, Texas, located within

the Southern District of Texas.25 Defendant contends the same.26 Therefore, because the


19
   See generally Rec. Doc. 12-1.
20
   Rec. Doc. 20-1 p. 2-3.
21
   See Rec. Docs. 12-2, 12-3.
22
   See Rec. Doc. 20-2.
23
   Rec. Doc. 20-1 p. 3.
24
   See Rec. Doc. 12-1 p. 15.
25
   Rec. Doc. 20-1 p. 3.
26
   Rec. Doc. 12-1 p. 5.
59105

                                                                                     Page 4 of 5
           Case 3:19-cv-00436-SDD-SDJ      Document 43      09/24/20 Page 5 of 5




Southern District of Texas is a forum where the action might have been brought, Plaintiff’s

alternative request to transfer the case to the Southern District of Texas shall be

GRANTED under 28 U.S.C. § 1404(a).

III.      CONCLUSION

          The Court acknowledges that Defendant’s Motion is meritorious; however,

because the Court is granting Plaintiff’s alternative request for relief in transferring the

case, the Court will deny the Motion to Dismiss without prejudice as moot.

          For the reasons set forth above, this case shall be TRANSFERRED to the United

States District Court for the Southern District of Texas. Defendant’s Motion to Dismiss27

under Rule 12(b)(2) is DENIED as moot.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana this 24th day of September, 2020.



                                             S
                                          _____________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




27
     Rec. Doc. No. 12.
59105

                                                                                  Page 5 of 5
